Title: To John Adams from Samuel Meredith, 25 October 1791
From: Meredith, Samuel
To: Adams, John



Sir,
Treasury of the United States October 25th. 1791

My Accots from the 1st October 1790 to the 30th June 1791 having passed the Offices, & been reported in, permit me thro you to lay them before the Hnble. the Senate, and at the same time to inform them, that my Specie & Indent Accots. from the 1st July to the 30th Septemr are at the Treasury for settlement, and when passed in, will be immediately handed you
I have the honor to be with perfect / Respect / Sr / Your Most humble servt

Saml Meredith Treas of the United States